This is an appeal from a judgment of the circuit court in a statutory bastardy proceeding. There are ten assignments of error, all of which have been carefully examined as well as the record of the testimony, from which examination we are of the opinion that no reversible error was committed by the trial court, and that the verdict is sufficiently supported by the evidence. *Page 786 
The ground of error most strongly relied on by appellant, and which in our opinion is the only one which calls for any comment by the court, is based upon the undisputed fact that for a period of five months, beginning from the day the child was born, the mother constantly, persistently, and invariably accused another person than appellant, and that this other person was one particular person definitely and invariably named. So definite and assertive were her said declarations that within the week of the birth of the child the mother sent a telegram to said other person announcing the birth and requesting an immediate visit from him, and the testimony shows that the said person then being accused as the father did in response to said telegram visit the mother in the hospital.
It is contended by appellant that in view of the said declarations and admissions by the mother and of the circumstances of the persistency therein for such a considerable period of time — and in fact until only a few days before these proceedings were instituted — appellant should have been granted the peremptory instruction requested by him, or, if mistaken in this, that the verdict should have been set aside as being contrary to the evidence and a new trial should have been awarded, the proper motion therefor having been made.
We cannot agree to this contention. However strange such conduct may appear to the casual observer, nevertheless it is the opinion of many trial judges, based upon long experience, that more often than otherwise the wrong man is at first accused in cases of this kind, and certain it is that this so often happens as to preclude a peremptory instruction or a new trial in a given case because of said inconsistent accusations. The case may be made out in spite of the inconsistent accusations if the testimony for the plaintiff be of sufficient countervailing strength; and as we have already said, we think the evidence in support of the verdict is sufficient in this case.
Affirmed. *Page 787